Citation Nr: 1403487	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  03-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to May 29, 2001, for postoperative residuals of cervical spine fusion at the C6-7 level, and in excess of 40 percent for the periods from May 30, 2001, to November 1, 2001, and on and after August 1, 2003.

2.  Entitlement to an extension beyond July 31, 2003, of a temporary total rating based on convalescence for postoperative residuals of cervical spine fusion at the C6-7 level. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 and from February 1985 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, granting service connection for postoperative residuals of cervical spine fusion at C6-C7 and assigning a 10 percent evaluation therefor, effective from July 1, 2000.  By subsequent rating action, the evaluation was increased from 10 percent to 20 percent, effective from July 1, 2000, and a temporary total rating based on the need for convalescence following cervical spine surgery was assigned from November 2, 2001, to July 31, 2003, followed by the assignment of a 40 percent rating from August 1, 2003.  

By its February 2006 decision, the Board denied the claims for higher initial ratings for the Veteran's cervical spine disorder and an extension of his temporary total rating.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which by its July 2008 order vacated the Board's decision of February 2006 decision and remanded the issues to the Board for further review, inclusive of the reasonably raised issue of TDIU entitlement.  The Board in January 2010 and again in March 2012 remanded the issues before it to the RO for additional actions, and following the RO's attempts to complete the requested development, the case has since been returned to the Board for further review. 

By further rating action in March 2013, the RO granted service connection for radiculopathy of the right upper extremity, associated with a service-connected cervical spine disorder.  A 20 percent rating was assigned therefor, effective from November 20, 2012.  

The issue of the Veteran's entitlement to a TDIU is REMANDED directly to the RO on the basis of his representation by an attorney.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  During the period from July 1, 2000, to May 29, 2001, the Veteran's service-connected cervical spine disorder presented a disability picture more closely approximating a severe diminution of range of motion of the cervical spine, warranting the maximum schedular evaluation under 38 C.F.R. § 4.71a, DC 5290 (2000) on the basis of limitation of motion; indicia of a vertebral fracture, ankylosis, or a severe or pronounced intervertebral disc syndrome were absent, and a separate, compensable evaluation for radiculopathy, bowel/bladder impairment, or scarring was not shown to be for assignment.   

2.  During the period from May 30 to November 1, 2001, and on and after August 1, 2003, his cervical spine disorder is manifested by a severe intervertebral disc syndrome, but not constant pain and there were some periods of relief of pertinent symptoms; as applicable, incapacitating episodes having a total duration of at least six weeks during a 12-month period are not identified; indicia of a vertebral fracture, ankylosis, or a pronounced intervertebral disc syndrome are absent; a separate, compensable evaluation for radiculopathy, bowel/bladder impairment, or scarring is not shown to be for assignment.

3.  Following surgery for treatment of his service-connected cervical spine disorder, a need for further convalescence beyond July 31, 2003, is not shown to have been necessitated, nor were severe postoperative residuals shown to be present or immobilization by cast of one or more major joints required.  

4.  The schedular criteria for the evaluation of the Veteran's cervical spine disorder are adequate for the evaluation of that disorder and its resulting degree of impairment throughout the period from July 1, 2000, to the present.  

CONCLUSIONS OF LAW

1.  From July 1, 2000, to May 29, 2001, the criteria for the assignment of a 30 percent evaluation, but none greater, for postoperative residuals of cervical spine fusion at the C6-7 level have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2013). 

2.  From May 30 to November 1, 2001, and on and after August 1, 2003, the criteria for the assignment of a rating in excess of 40 percent for postoperative residuals of cervical spine fusion at the C6-7 level have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295, as in effect from May 2001; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2013).

3.  The criteria for an extension beyond July 31, 2003, of a temporary total rating assigned previously under 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance 

As indicated above, this matter was previously remanded by the Board on several prior occasions, to include most recently in March 2012, in order to accomplish certain, requested development.  Inasmuch as all of the actions sought by the Board through its prior development request as to the matters herein addressed on their merits now appear to have been completed as directed, and neither the Veteran nor his attorney contends otherwise, no further action is found to be necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This claim for initial rating for cervical spine disablement is a downstream issue from that of service connection, the claim for which was entered in May 2000, prior to enactment of the VCAA and thus without VCAA notice.  The notification obligation in this case was accomplished by way of May 2002 and August 2003 letters from the RO to the Veteran, addressing his claims for initial rating of his cervical spine disorder and for a temporary total rating.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Those letters predated entry in March 2006 of the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as to the assignment of disability ratings and effective dates.  That notwithstanding, at issue here are not questions of whether a disability rating or effective date is for assignment; rather the matters herein under review are what ratings, if any, in excess of those already assigned by the RO are for assignment for the Veteran's service-connected cervical spine disorder and whether a further extension of a temporary total rating is warranted beyond July 31, 2003.  Moreover, the specific statutory and/or regulatory criteria governing each issue were specifically set forth in various decisional documents provided to the Veteran and the arguments advanced by and on his behalf reflect both knowledge and understanding of the dispositive criteria, but without any challenge that VA failed to meet its obligations under its duty to notify.  On that basis, no prejudicial error is found to have resulted in the provision of notice under the VCAA.  

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to various medical examination and treatment reports compiled during postservice years.  Where the Veteran has indicated that private medical or other reports were in existence but not of record, VA has made every attempt to obtain that evidence for review by the RO and Board.  Notice is taken that efforts to obtain records compiled by the Social Security Administration (SSA) have been unsuccessful and VA has been advised by the SSA that the Veteran's records were in fact destroyed.  This led to entry by the RO of a formal finding as to the unavailability of SSA records, with notice to the Veteran and without any pertinent response.  Also, the Veteran has not made VA aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits.  

Regarding the adequacy of prior VA examinations, the Board points out that, when this appeal was before the Court, the Veteran argued that several prior VA medical examinations were inadequate for various reasons, inclusive of the absence of his claims folder and/or service treatment records.  However, the Court in its memorandum decision of June 2008 determined that, since only the level of disablement was at issue, the VA examinations were not inadequate due to the absence of previous medical records and/or alleged shortcomings in describing functional limitations from his cervical spine disorder insofar as his ability to seek and retain employment was concerned.  This is the law of this case by which the Board is bound.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case " doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Since the Court's review, other VA medical examinations have been afforded the Veteran, including one in March 2010 and another in December 2012, with an addendum thereto in January 2013.  The findings and opinions from those examinations are detailed and comprehensive in scope and are such as to permit the Board to evaluate the issues on appeal both fairly and fully.  The Board notes that the Veteran has expressed disagreement as to those findings or opinions, but he has not alleged that the examinations were improperly conducted or otherwise inadequate.  He has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  It, too, is noted that the Veteran's attorney in nearly each item of correspondence submitted to VA has requested that another VA examination be afforded, albeit without discussing in any detail the reasons why such an evaluation is needed.  Inasmuch as no need for a further VA examination is indicated by the record, and based on the conduct of several adequate VA evaluations in the years past, further development action relative to the claims at issue is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Legal Authority Governing Claims for Initial Rating and Temporary Total Ratings

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

In this instance, service connection for a cervical spine disorder was established by rating action in April 2001.  At that time, a 10 percent evaluation was assigned under DC 5293-5290 and that rating was increased to 20 percent under DC 5293, effective from the day following service separation, by rating action in November 2002, when a temporary total rating under 38 C.F.R. § 4.30 was also assigned from November 2, 2001, to January 1, 2002, based on the Veteran's initial cervical spine surgery necessitating convalescence.  A further temporary total rating under 38 C.F.R. § 4.30 for convalescence following additional cervical spine surgery was assigned by the RO from April 4, 2003, to July 31, 2003, by its rating action in February 2004.  

By its rating decision of March 2005, the RO increased the initial rating for the Veteran's cervical spine disability from 20 percent to 40 percent under DC 5241, effective from May 30, 2001.  In addition, it extended a previously assigned temporary total rating originally assigned from November 2, 2001, through November 1, 2002, following which the previously assigned 40 percent rating was reinstituted.  Also, the dates of the subsequent temporary total rating were changed to April 8, 2003, to July 31, 2003, following which the 40 percent rating was again reinstituted.  Further changes to the temporary total ratings assigned were effectuated by the RO in September 2005, when an extension to the initial period was granted, such that a single, uninterrupted temporary total rating was assigned from November 2, 2001, to July 31, 2003, inclusively.  

The RO by rating action in March 2013 granted service connection for radiculopathy of the right upper extremity, as associated with the previously service-connected cervical spine disorder.  A 20 percent rating was assigned therefor, effective from November 2012.  

The questions thus presented by this appeal are whether an initial rating for cervical spine disablement in excess of 20 percent is warranted prior to May 29, 2001; whether an initial rating for the same disability in excess of 40 percent is for assignment from May 30, 2001, to November 1, 2001, and on and after August 1, 2003; and whether any further extension of the temporary total rating under 38 C.F.R. § 4.30 is warranted beyond July 31, 2003.  

Notice is taken that the criteria for the evaluation of spinal disorders were amended during the course of the instant appeal, initially as of September 23, 2002, with respect to intervertebral disc disease, and then on September 26, 2003.  See 68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 54345 (2002).  Because of this fact, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the Supreme Court and the U.S. Court of Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004). 

"[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the extent it is inconsistent with the Supreme Court's holdings.  Kuzma, supra. 

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects.  If a veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider the claim for initial rating under the old rating criteria for the entire period of the appeal, and under the new criteria from the effective date of the noted revisions. 

As in effect prior to September 26, 2003, DC 5290 provided that a moderate limitation of motion of the cervical spine was 20 percent disabling and that a severe limitation of motion of the cervical spine was 30 percent disabling.  That 30 percent rating was the maximum assignable under DC 5290.  

Prior to September 23, 2002, intervertebral disc syndrome, as rated under DC 5293, was 0 percent disabling where it was postoperative and cured.  A 10 percent rating was warranted for an intervertebral disc syndrome that was mild in degree.  A 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for a severe intervertebral disc syndrome with recurring attacks and little intermittent relief.  A 60 percent rating was warranted for an intervertebral disc syndrome that was pronounced, with persistent symptoms compatible with sciatic neuropathy and characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293, as in effect prior to September 23, 2002.  

Under DC 5293, effective from September 23, 2002, intervertebral disc syndrome was evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method resulted in the higher evaluation.  A maximum 60 percent rating was warranted when rating based on incapacitating episodes, and such was assigned when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent rating was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months, and a 10 percent rating was assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. 

Note 1 following DC 5293 provided that for the purposes of evaluations under such DC, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" mean orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  Note 2 provided that when evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using evaluation criteria for the most appropriate orthopedic DC or DCs.  Neurological disabilities were to be evaluated separately using evaluation criteria for the most appropriate neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, effective from September 23, 2002. 

Effective as of September 26, 2003, intervertebral disc syndrome is evaluated under DC 5243 either on the basis of incapacitating episodes as previously referenced, or under a general rating formula for diseases and injuries of the spine.  Spinal fusion, as evaluated under DC 5241, is also rated under that general formula.  See 68 Fed. Reg. 51454 (2003); 38 C.F.R. § 4.71a , DCs 5241, 5243, effective from September 26, 2003. 

Under the general rating formula for evaluation of diseases and injuries of the spine, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent requires that forward flexion of the cervical spine be limited to 15 degrees of less or that there is favorable ankylosis of the entire cervical spine.  For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  Separate evaluation of any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, is to be accomplished under an appropriate DC.  

For VA compensation purposes, normal forward flexion of the cervical spine is from 0 to 45 degrees, extension is from 0 to 45 degrees, left and right lateral flexion is from 0 to 45 degrees, and left and right lateral rotation is from 0 to 80 degrees. Normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.  

Regardless of the criteria, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement where range of motion is the basis of rating a musculoskeletal disorder.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of one or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30. 

Initial Rating for Cervical Spine Disability from July 12, 2000, to May 29, 2001

Treatment records from service and private sources reflect that the Veteran experienced pain in his neck and upper extremities beginning in 1999.  In February 2000, he reported pain in the neck and left shoulder, radiating into the left wrist.  Magnetic resonance imaging of the cervical spine in February 2000 revealed a large ventral spur at C6-C7, with spinal cord compression.  In March 2000, he underwent surgery with decompression and fusion of the C6 and C7 vertebrae.  In May 2000, his arm pain was noted to have decreased since the surgery.  He continued to have occasional numbness and tingling into that arm.  Improved strength of the triceps was present, although some atrophy remained.  His incision, according to the examiner, looked "good."  He was advised to continue guarded activity.  

On a VA medical examination in June 2000, prior to the Veteran's separation from service at the end of that month, he reported that surgery and subsequent traction had lessened, but not resolved, his neck and left arm pain.  He reported that he had pain on most days, with occasional days which were pain free.  He stated that his neurosurgeon had restricted him to sedentary employment not involving repetitive neck movements.  Objectively, the cervical spine was not tender.  The ranges of motion of the cervical spine were to 35 degrees of flexion, 30 degrees of extension, 25 degrees of lateral bending to each side, 30 degrees of rotation to the left, and 25 degrees of rotation to the right. 

On outpatient follow-up in July 2000, the Veteran reported occasional neck and arm pain, but it was noted to be much less severe than the pain prior to the surgery.   He had good strength in the upper extremities.  There was evidence from x-rays and examination that the fusion of C6 and C7 was not yet complete.  He was advised by his private physician to resume gradually his normal activities.  In September 2000, the Veteran again reported having markedly less pain than before surgery, although he related having episodic flare-ups of significant pain.  X-rays showed a bone graft well united to C6, but not completely united at C7.  The incision site was noted to look "good" and upper extremity strength was normal.  The physician indicated that the Veteran could undertake activities as tolerated. 

In January 2001, the Veteran reported minimal pain with turning his neck from side to side.  He stated that he had neck pain late in the day after repetitive neck motion.   Examination showed the Veteran was excellent clinically, with there having been marked improvement over his postoperative status.  The skin incision was well-healed and his neurologic status was normal.  X-rays revealed remodeling at the graft site, with good positioning.  There may have been some motion between the spinous processes, but no loosening of the instrumentation was indicated.  

Review of the pertinent evidence indicates that when tested during the month of separation, flexion was only reduced by about 13 percent of normal, with extension being reduced by approximately 25 percent and lateral flexion in each direction by 45 percent.  Rotation on one side was reduced by about 63 percent and on the other side, by about 69 percent.  On that basis four of the five motions were reduced at or more than 50 percent of normal.  While the flexion and rotation values are clearly not indicative of a severe limitation of motion, the majority of motion values identify a disability picture more closely approximating a severe diminution of range of motion of the cervical spine.  With resolution of reasonable doubt, assignment of a 30 percent rating under the former criteria of DC 5290 for limitation of motion of the cervical spine is found to be in order.  

On the other hand, a preponderance of the evidence is against the assignment of any higher evaluation than 30 percent on the basis of pain or functional loss as the maximum evaluation under DC 5290 has already been assigned.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31262  (1998); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, indicia of a vertebral fracture, ankylosis, or a severe or pronounced intervertebral disc syndrome are not indicated, such as to warrant the assignment of a rating in excess of 30 percent under alternate DCs, as in effect prior to September 2002.  The possibility of assignment of separate compensable ratings for a ratable neurological disorder, such as radiculopathy of either upper extremity; bowel or bladder impairment; or scarring about the cervical spine has been considered, but a preponderance of the evidence is against any such possibility.  In particular, the Board notes that left arm pain was declining by the time of the Veteran's service separation and his neurologic status, including muscle strength, was subsequently found to be within the normal range.  Moreover, no bowel or bladder dysfunction was complained of or clinically noted, and evidence of disfiguring scarring, or for that matter, tender or painful scars, or poorly nourished scars with ulceration, was lacking.  No impairment of function relating to surgical scarring was alleged or noted.  See 38 C.F.R. §§ 4.114, 4.115a, 4.118, DCs 7800-7805; 4.124a, DC 8205 et. seq., as in effect prior to May 29, 2001.  To that extent, alternate DCs do not afford a basis for the assignment of a schedular rating in excess of 30 percent or a separate, compensable evaluation.  

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service-connected cervical spine disorder is fully accounted for under the applicable DC(s), to include his complaints of pain, neuropathy, flare-ups, and limitation of motion.  During that period, the Veteran did not state or reference any inability on his part to engage in gainful work activity, although the record, as developed subsequent to May 2001, contains complaints of the Veteran as to his longstanding unemployment dating to his separation from service at the end of June 2000, as well as an earnings record prepared by the Social Security Administration indicating reduced or absent SSA earnings at some point during 2000.  Also on file is a retrospective opinion, dated in April 2003, from a private attending physician indicating that he had been treating the Veteran since February 2000 and that following a third surgery in 2003, he at present remained unable to work.  Whether that opinion stands for the proposition that the Veteran "remained" unable to work since February 2000 is arguable, but the great weight of the evidence, including the clinical data compiled during the period ending May 29, 2001, fails to substantiate any inability of the Veteran to engage in some level of gainful work activity.  To that extent, any current allegation that the Veteran's cervical spine disorder markedly interfered with his ability to work during the relevant period of time is contrary to the bulk of the evidence of record.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Moreover, there is no indication in the record that the pertinent DC fails to describe adequately or compensate for the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating. 

Initial Rating for Cervical Spine Disability from May 30, 2001, to November 1, 2001, and on and after August 1, 2003 & Extension of a Temporary Total Rating beyond July 31, 2003

Outpatient medical treatment was received on May 30, 2001, at which time the Veteran reported that with increased activity he had episodes of left scapular pain and numbness in two of the fingers in his left hand.  He also reported right scapular pain.  In October 2001, he indicated that he had a lot of symptoms in his neck and into his left arm, and some symptoms into his right arm.  He indicated that with everyday activities he had recurrent pain in the neck and arms and occasional numbness and tingling in the fingers.  He stated that he had left his job because of his symptoms.  In November 2001, he underwent a second neck surgery involving a C6 vertebrectomy and C5 to C7 fusion with bone grafting. 

After the November 2001 surgery, the Veteran continued in treatment for his cervical spine disorder.  In July 2002, some pain in the arms was noted, with radiation at times to the fingers.  Objectively, no loss of strength was shown and there was good range of motion.  Certain permanent restrictions were identified as to repetitive motion of the neck, overhead work, and lifting objects greater than 30 pounds.  

A third cervical fusion was accomplished in April 2003 and a private treating physician stated in April 2003 that the Veteran was not capable of working at that time.  In June 2003, that same physician indicated that the Veteran could discontinue his use of a neck brace, but continue wearing a bone stimulator for three more months.  In August 2003, that same physician determined that there were no restrictions regarding the Veteran's plan to pursue a program of education, noting that the only limitations were of a temporary nature while the cervical spine was healing.  Those limitations involved repetitive motion of the neck, overhead lifting, and lifting anything heavier than 30 pounds.  No limitation with respect to driving was indicated.  

The RO granted a temporary total rating for convalescence following the veteran's cervical spine surgery in November 2001, and VA later extended that rating to cover the period between the 2001 surgery and the April 2003 surgery, and for three months of convalescence following the 2003 surgery. 

In September 2003, the Veteran was noted to have "good" range of motion of his  cervical spine, and his neurological status was found to be normal.  His private physician had him begin six weeks of physical therapy and in November 2003 that physician reported that the Veteran had completed physical therapy and that he was going to school full time, doing all activities, and not taking any pain medication.  Neurological examination was normal.  X-rays showed a solid, remodeled fusion, with no evidence of instability on flexion and extension x-rays. 

On a VA examination in March 2004, the Veteran reported that he had episodes of neck pain that lasted about an hour, and occurred about six times weekly.  He reported very occasional tingling in the fingers.  He stated that he could drive for short distances, but had problems turning his neck.  He reported additional pain, weakness, and fatigue of the neck with repetitive motion.  He further indicated that he was not employed.  Clinical evaluation revealed motion of the cervical spine to 10 degrees of flexion, 30 degrees of extension, 10 degrees of lateral bending, and 40 degrees of rotation, with motion in each direction being limited by pain.  Neurological examination was normal, with no evidence of radicular pain. 

On a VA examination in October 2004, the Veteran indicated that his private treating physician had released him from his medical care in April 2004, with no limits on his activities.  The Veteran stated that he was attending a technical school 32 hours per week, and was able to drive his car to and from school.  He reported having headaches and neck pain with repetitive activities.  On examination, there was motion in the upper cervical spine in all directions, and no motion in the lower cervical spine.  There was no paracervical tenderness, muscle spasm, or sensory deficit in the hands or forearms.  The examiner concluded that the Veteran did not require further convalescence at that time. 

In August 2005, the Director of the VA's Compensation and Pension Service in response to the RO's request determined that the Veteran was entitled to an additional period of convalescence from November 2, 2002, to April 8, 2003, due to the failure of the second surgery and the need for a third surgery involving the cervical spine.  In September 2005, the RO's decision review officer concluded that extension of the previously assigned temporary total rating for cervical spine disability through July 31, 2003, was warranted.  

Following entry of the Board's remand in January 2010, the Veteran was afforded a VA medical examination in March 2010.  He reported having had no additional cervical spine surgery or having undergone any orthopedic, neurosurgical, or neurology evaluations since 2008.  He indicated that he had more or less constant daily pain without flaring, but which waxed and waned in severity from being almost normal up to being moderate and moderately severe in nature.  An aching discomfort in the mid-neck region, along with stiffness and limitation of motion, were described.  Frequent spasm of the neck was reported by him, but no symptoms of radiculopathy were noted.  He denied incontinence of bowel or bladder and his only reported episodes of incapacitation were those following surgeries.  He had not been to the emergency room or seen a physician for his neck for many years.  He lived alone and did not require assistance with everyday activities.  He was able to accomplish household chores, including yard work, but avoided heavy lifting.  He indicated that he was not employed and had not worked since military service, although he also reported having undergone VA vocational rehabilitation, but felt he was unable to keep the job as the drive to work was too long.  

Clinical examination revealed a posterior surgical scar consistent with prior surgery, as well as an anterior transverse surgical scar at the base of the neck.  Both were well-healed and completely stable.  Muscle strength was "good" at 5/5 and symmetric.  Deep tendon reflexes were one plus throughout and grip strength was "quite good."  Forward flexion and extension were to 30 degrees, with lateral bending in each direction to 20 degrees; rotation was to 45 degrees in either direction.  After repetitive motion, the motion values essentially remained the same and there was no further functional impairment due to pain, fatigue, incoordination, or instability.  X-rays revealed a stable postoperative anterior and posterior fusion of C5, C6, and C7.  Small osteophytes were seen anteriorly on C4 and C7.  In the opinion of the VA examiner, the Veteran was likely not able to pursue any job opportunities involving any sort of heavy physical activity, such as lifting, bending, etc.  He was found to be able to perform sedentary or desk work.  Working at a home office would be possible for him as he was noted to have some issues driving for any significant length of time or distance.  He was found to be able to perform telephone work, computer work, and administrative work.  

Received by VA in June 2010 was a copy of the Veteran's earnings record as compiled by the SSA.  No earnings were noted for the years 2001 to 2008 and his 2009 earnings were not yet recorded.  Efforts to obtain any records developed or utilized by the SSA in rendering any decision as to the Veteran's permanent and total disablement were unsuccessful, leading to entry of a formal finding as to their unavailability by VA in October 2012.  

Of record is a VA rehabilitation closure statement, dated in October 2010, as to the Veteran's status in a VA program of vocational rehabilitation training under Title 38, United States Code, Chapter 31.  Therein, it was noted that, in June 2003, he had applied for training and he thereafter pursued a program of education leading to the award of an Associate's degree and then in May 2005 the award of a Bachelor of Science degree in computer engineering and network technology.  Employment assistance was provided subsequently, but without placement in a suitable information technology position.  An unpaid work experience with VA was attempted and later completed in April 2008 and he was placed in a permanent, full-time paid position as a VA information technology specialist in August 2010.  Closure of his VA Chapter 31 program was then effectuated in October 2010.  

In his written statement of November 2012 to VA, the Veteran reported that he continued to try to work with his disabilities, that he was living to work, and that he did not think that long term sustainment of his current schedule was feasible.  He reported that he saved monies in order to make changes, such as moving closer to his place of work.  

Further VA medical examination of the Veteran's cervical spine was undertaken in December 2012, findings from which led to entry of diagnoses of a C6-C7 herniated disc with spondylosis and postoperative residuals of two fusion procedures, and mild radiculopathy of the right upper extremity.  Certain symptoms involving the right upper extremity were made known, as well as complaints of posterior neck pain occasionally radiating to the head with coughing and anterior neck pain when he flexed his neck too far forward.  Flare-ups were reported by the Veteran, with neck pain being noted as very distracting when driving.  Finding his way in crowds and performing overhead work were limited.  

Clinically, forward flexion and extension were to 30 degrees, lateral flexion to the right to 20 degrees and to the left to 15 degrees.  Right rotation was to 60 degrees and left rotation was to 40 degrees.  No change in range of motion values was noted following repetitive movement.  Functional loss or impairment was found regarding less movement than normal, weakened movement, incoordination, pain on movement, and deformity.  Guarding of the cervical spine was present that resulted in an abnormal spinal contour.  Muscle strength was 5/5 throughout.  No muscle atrophy was present, reflexes were one plus throughout, and sensory evaluation was normal.  No bladder or bowel dysfunction was noted.  Intervertebral disc syndrome was found to be present, but without any incapacitating episodes over the previous 12 months.  No functional impairment of any extremity, such that no effective function remained, was noted.  There was a well-healed, stable, nontender vertical surgical scar overlying the cervical spinal processes posteriorly, as well as prominent tightness and spam of the bilateral levator scapulae and splenius capitis paracervical muscles posteriorly, resulting in a significantly depressed central midline area of the neck with loss of the normal cervical lordotic curvature.  A well-healed, stable right lower anterior cervical horizontal linear surgical scar was also present, but without visible or palpable neck deformity.  Degenerative arthritis was present on imaging studies; no vertebral fracture was present.  A resulting impact on the Veteran's ability to work was indicated, with notation of his inability to turn his head very far, to move freely among certain types of crowds, to undertake sustained overhead work, and to keep his head bent forward for any length of time.  The VA examiner subsequently noted by way of an addendum that no ankylosis of the cervical spine was in evidence.  

For the period from May 2001 until the cervical spine surgery in November 2001, and on and after August 1, 2003, there is evidence of neck pain and neurological symptoms in the upper extremities.  Pain was described as recurrent, but nevertheless with periods of at least intermittent relief.  The evidence does not identify symptoms that were persistent and without little relief, such as would warrant a 60 percent rating under DC 5293 on the basis of a pronounced intervertebral disc syndrome, for which pain is one listed criterion for evaluation.  Moreover, incapacitating episodes of intervertebral syndrome, following the September 2002 regulatory change incorporating that as a basis for rating, of a total duration of at least six weeks over a 12-month period are not indicated.  Evidence of a vertebral fracture and ankylosis is absent as might warrant the assignment of a rating in excess of 40 percent or a separate rating under 38 C.F.R. § 4.71a, DCs 5285, 5286, or 5287.  As indicated previously, the highest rating available for limitation of motion of the cervical spine is the 30 percent evaluation, and, thus, DC 5290 does not afford a basis for the assignment of any higher rating.  Moreover, no separate evaluation is shown to be warranted on the basis of scarring, radiculopathy of either upper extremity, or other neurological impairment of the upper extremities.  See 38 C.F.R. §§ 4.118, 4.124a, DCs 7800-7805, 8520 et. seq. (2001, 2012).  No bladder or bowel impairment is alleged or shown.  

Also, the record as a whole does not afford a basis for the assignment of an extraschedular rating for either period.  The Veteran was hospitalized for cervical spine surgeries in 2000, 2001, and 2003, but VA assigned temporary total ratings for convalescence following the 2001 and 2003 surgeries.  Although the Veteran alleges that his level of industrial impairment was not adequately provided for during those periods a temporary total rating was not in effect, the record as developed prior to November 2001 and in and after July 2003 shows that he retained significant function in his neck and arms.  The record includes the Veteran's October 2001 report to his private treating physician that he was required to leave his job due to cervical spine problems, but the Veteran in his initial VA compensation claim in May 2000 denied any postservice employment, which he reiterated at the time of a VA medical examination in June 2000 and in multiple other statements in the record as to his continuous period of unemployment since service separation.  The SSA data are likewise consistent with unemployment from the time of the Veteran's release from active duty through at least 2008 and the record otherwise points to the Veteran's employment with VA in the field of information technology from August 2008 to at least December 2012.  

The Board takes specific note of the Court's opinion in 2008 regarding the Veteran's letters directed to VA as to his extended unemployment and inability to obtain or maintain employment due to pain and limitations imposed by his cervical spine disorder, including those dated in 2002, 2003, and 2004, as well as those received by VA since entry of the Court's decision.   To that extent, the Board is not convinced by the evidence of record that the Veteran "had to leave" any postservice job due to cervical spine manifestations.  Moreover, persuasive evidence that the ratings assigned to date for the Veteran's cervical spine disorder are insufficient in terms of compensating him for the level of resulting industrial impairment is not presented.  The symptoms and manifestations of the disability in question are fully addressed by the applicable DCs, including those pertaining to intervertebral disc syndrome and loss of motion, as well as pain and functional loss and those characteristics, such as scars and neurological findings involving the upper extremities, which do not warrant any separate compensable evaluation.  On that basis, no extraschedular rating is for assignment.  

Regarding the Veteran's entitlement to a further extension of his temporary total rating, it is noted that his private treating physician has indicated that the Veteran was not capable of working in April 2003.  Outpatient treatment notes reflect, however, that by June 2003, the Veteran no longer required a neck brace, and in August 2003, he was cleared by that physician to attend school on a full-time basis, to permit driving, and to undertake most other activities.  Total healing of the cervical spine fusion site had not occurred at that time, but the only restrictions imposed were those involving repetitive neck movements, overhead work, and lifting of more than 30 pounds.  The Veteran was then able to attend school on a full-time basis, beginning in September 2003, and perform all activities without pain medication.  While it was not until much later that the Veteran was released by his private physician for follow-up care, as opposed to a release for employment or school attendance, a preponderance of the evidence shows that the Veteran did not need further convalescence beyond July 2003 from the prior surgical procedures involving his cervical spine, severe postoperative residuals, or immobilization.  While the Veteran remained under the care of his private physician until April 2004 for his cervical spine problems, that fact is not dispositive.  Rather, it is significant that the Veteran was found to be able by his attending private physician in July 2003 to attend school on a full-time basis without restrictions, but only three temporary limitations involving repetitive neck movement, overhead lifting, and lifting of more than 30 pounds.  A preponderance of the evidence is against a showing of a need for further convalescence from cervical spine surgery beyond July 2003, severe postoperative residuals, or joint immobilization, and, as such, extension of a temporary total rating beyond July 31, 2003, is not warranted. 

As a preponderance of the evidence is against this portion of the Veteran's claim, it must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); see Fenderson, supra; see also, Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 1990); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 30 percent rating, but none greater, for postoperative residuals of cervical spine fusion at the C6-7 level for the period from July 1, 2000, to May 29, 2001, is granted, subject to those provisions governing the payment of monetary benefits.  

An initial rating in excess of 40 percent for postoperative residuals of cervical spine fusion at the C6-7 level for the periods from May 30, 2001, to November 1, 2001, and on and after August 1, 2003, is denied.  

An extension beyond July 31, 2003, of a temporary total rating based on convalescence for postoperative residuals of cervical spine fusion at the C6-7 level is denied.  


REMAND

The Veteran also seeks entitlement to a TDIU.  The RO denied that claim, reported by the RO to have been received in February 2010, but with acknowledgement that the Court determined in July 2008 that a TDIU claim had reasonably been raised by the Veteran in seeking a higher initial rating for his cervical spine disorder.  The April 2010 denial was based on the Veteran's failure to formalize his informal TDIU claim, which was thereafter received by the RO in May 2010.  In its supplemental statement of the case of March 2013 the RO again denied the Veteran's TDIU claim on the basis that the Veteran was continuing to work.  In reaching this determination, consideration was not afforded a period of unemployment possibly extending from approximately 2000 to 2010, nor was any medical opinion sought as to the Veteran's unemployability during the referenced period.  The Veteran avers that he was unemployed and unemployable from about 2000 and his SSA earnings record identifies no SSA or Medicare earnings from 2001 to 2008 and only limited earnings for 2000.  The record reflects that the Veteran was placed in a paid position as a VA information technology specialist in August 2010 as part of his Chapter 31 program of vocational rehabilitation and, based on his apparent successful transition into that position, his Chapter 31 program was closed in October 2010.  In view of the law of this case as set forth by the Court, and the absence of RO consideration to date of the period prior to the date of employment in August 2010 or solicitation of a medical opinion as to unemployability, remand is required for additional actions, inclusive of a VA examination as to the Veteran's current and prior unemployability, is deemed advisable.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the Court's 2008 memorandum opinion, ascertain on what date VA was first in receipt of the Veteran's claim for a TDIU.  Specific notation should be made by the RO, with respect to the law of this case as established by the Court, regarding its references to the Veteran's allegation of medical and other evidence on file since March 2000 as to his purported unemployability.  

2.  Ascertain the nature of the Veteran's current employment, if any, with VA or any other employer, including the type of work he performs, the number of hours worked weekly or biweekly, his General Schedule grade or approximate yearly pay, and any accommodations if any made by the employer specifically regarding his service-connected disabilities.  

3.  Afford the Veteran a VA medical examination in order to in order to ascertain more clearly if and when during the period from July 1, 2000, to the present, the Veteran was rendered unemployable by his service-connected disabilities.  Notice is taken that service connection for a cervical spine disorder has been in effect as of the day following the Veteran's service separation in June 2000 and variously rated since that time, and that his only other service-connected disability is that of radiculopathy of the right upper extremity, evaluated as 20 percent disabling from November 2012.  His VA claims file should be made available to the VA examiner in conjunction with the examination and the report of that examination should reflect whether the claims folder was made available and reviewed.  That examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth. 

The VA examiner is asked to address the following question, offering a complete rationale for the opinion provided: 

Is it at least as likely as not (50 percent or more probability) that service-connected disability rendered the Veteran unemployable at any point during the period from July 1, 2000, to the present, and, if so, the specific beginning and ending date(s) of any such periods(s) of unemployability should be fully outlined.  

Use by the VA examiner of the at least as likely as not language in responding is requested.  The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability, as to find against such matter.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Lastly, readjudicate the issue remaining on appeal, based on all of the evidence of record and all governing legal authority, and if any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


